Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161090(49)                                                                                                 Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MATTHEW MIGDALEWICZ,                                                                                  Elizabeth M. Welch,
          Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 161090
                                                                    COA: 343981
                                                                    Oakland CC: 2017-157163-NI
  PERRY D. HOLLIE,
            Defendant-Appellee,
  and
  FORD MOTOR COMPANY and THE
  AMERICAN ROAD INSURANCE COMPANY,
           Defendants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November 4,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2021
         a0125
                                                                               Clerk